Citation Nr: 1722744	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  14-14 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for panic disorder or agoraphobia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from August 1950 to April 18, 1952 and from April 29, 1952 to March 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his April 2014 VA Form 9, the Veteran requested the opportunity to testify at a videoconference hearing held before a Veterans Law Judge.  A hearing was scheduled for April 2017, but he failed to appear.  He has not subsequently asked that the hearing be rescheduled.  Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e).  

The RO developed and adjudicated the appealed issue as entitlement to service connection for panic disorder and/or agoraphobia.  The Board has not broadened the scope of the issue as the Veteran specifically identified his claim to include only panic disorder and/or agoraphobia.  There is no indication that he is seeking service connection for a different psychiatric condition.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted.  

VA Medical Records

In a January 2011 statement, the Veteran wrote that the VA outpatient center in Madison had all his records to support his claim.  He requested the RO to obtain these records.  

According to the statement of the case, the RO reviewed the Madison VA medical records electronically in March 2014.  The RO did not, however, associate the records with the claims file.  Therefore, the Board is not able to review them, remand is needed to associate them with the claims folder.  

VA Examination

A VA examination is also needed.  In a November 2010 statement, the Veteran wrote that he had panic disorder and/or agoraphobia as a result of serving in the Korean Conflict.  A different veteran wrote in May 2011 that he witnessed the instant Veteran being harnessed off the side of the mountain in Korea in 1951 to drill holes to set dynamite.  He explained that the road being used was extremely narrow and this job was very dangerous.  This Veteran also stated that he had maintained contact with the instant Veteran since then, and knew him to suffer from panic attacks and anxiety.  

This evidence meets the minimum threshold for getting a VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, including those from the Madison VA facility.

2.  Thereafter, arrange for the Veteran to undergo a VA examination to address the claimed psychiatric disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all psychiatric disorders found extant, including whether the Veteran has panic disorder or agoraphobia.  If he previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering these questions, the examiner is asked to consider the statements from the Veteran and a witness indicating that symptoms started during service in Korea.  The examiner is asked to explain why these statements make it more or less likely that a condition started during service?  If indicated, it should be explained whether there is a **medical** reason to believe that the lay recollections of his symptoms during and after service may be inaccurate or not medically supported.  

The examiner should only rely on silence in the medical records if it can be explained why the silence in the record can be taken as proof that the symptom did not occur, or why the fact would have normally been recorded if present.  This is especially important since the Veteran's service treatment records (STRs), except for the separation examination, were destroyed in a fire while in the government's custody.  

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

3.  Finally, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

